DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 9/24/2021.
The claims 1, 4, 7, 12-13 and 24 have been amended. Claim 33 has been newly added.  
Response to Arguments
Applicant’s arguments, see Remarks, filed 9/24/2021, with respect to the claims have been fully considered and are persuasive.  The Rejection of the claims has been withdrawn.
In view of Applicant’s remarks and amendment, the Objection to the Drawings have been withdrawn.
Allowable Subject Matter
Claims 1-33 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “A power conversion system comprising: a gearless electrical machine assembly comprising: first electric machine comprising a rotor and a stator; and a second electric machine; a torque input to the first electric machine, wherein said torque input rotates one of said rotor or stator of said first electric machine; an output of the power conversion system; wherein there is no planetary gearing configured between the first and second electric machines; a controller; wherein the gearless electrical machine assembly, with instructions from the controller, is configured to provide a variable ratio between said torque input to the first electric machine and said output of the power conversion system; and whereby one of said stator or said rotor slips with respect to the other to generate electrical power that is provided back to the output of the power conversion system; and wherein said torque input to the first electrical machine passes mechanically to the output of the power conversion system, and any differences in power required for ratio changes are exchanged electrically between the first electrical machine and the second electrical machine via a power cable or a shared armature.”
Claim 24: “An electric bicycle comprising a power conversion system comprising: a gearless electrical machine assembly comprising: a first machine comprising a rotor and a stator; and a second electric machine; a torque input to the first electric machine, wherein said torque input is a human powered input that rotates one of said rotor or stator of said first electric machine; an output of the power conversion system; wherein there is no planetary gearing configured between the first and second electric machines; a controller; wherein the gearless electrical machine assembly, with instructions from the controller, is configured to provide a variable ratio between said torque input of the first electric machine and said output of the power conversion system; and whereby one of said stator or said rotor slips with respect to the other to generate electrical power that is provided back to the output of the power conversion system wherein said generated electrical power is transferred to the second electric machine to produce output torque that propels the bicycle; and wherein said human powered input to the first electrical machine passes mechanically to the output of the second electric machine and any differences in power required for ratio changes are exchanged electrically between the first electrical machine and the second electrical machine; wherein the power conversion system is coupled with said bicycle and wherein the power conversion system produces said output to propel the bicycle; and wherein said torque input to the first electrical machine passes mechanically to the output of the power conversion system to propel the bicycle, and any differences in power required for ratio 
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-33 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kobayashi et al. (US 2013/0278195) teaches a control apparatus for controlling an electric machine, the controller designed to control a power conversion unit based on sensor corrected output.
Hieda et al. (US 2016/0009275) teaches a straddled vehicle which controls a driving source on a braking device based on the status of a wheel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RASHAD H. JOHNSON
Examiner
Art Unit 2832



/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832